Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This is a response to the amendment filed on 04/13/21.  The applicant argument regarding Das et al. is not persuasive; therefore, all the rejections based on Das et al. is retained and repeated for the following reasons.

Summary of claims

Claims 1-16 are pending.

Claims 1-16 are rejected.

Claim Rejections - 35 USC § 102  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-16 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Das et al. (US Pub. 2013/0342173).

As to claims 1 and 13-16 the prior art teach a device, comprising: 

a detector configured to detect a charging current of a battery of an electrical device and to determine charging current values of the charging current (see abstract, fig 1-2 paragraph 0014-0021; especially, Das et al. teach a detector configured to detect a charging current of a battery of an electrical device and to determine charging current values of the charging current (see abstract, fig 1-2 paragraph 0015-0020); 



a controller configured to detect a maximum value of the charging current values (see abstract, fig 1-3 paragraph 0020-0027; especially, Das et al. teach a controller configured to detect a maximum value of the charging current values as abstract, fig 1-3 paragraph 0021-0026); 

after detecting the maximum value, the controller is further configured to detect a threshold current value of the charging current values in relation to the detected maximum value (see fig 1-3 paragraph 0025-0030; especially, Das et al. teach after detecting the maximum value, the controller is further configured to detect a threshold current value of the charging current values in relation to the detected maximum value as fig 1-3 paragraph 0026-0029); 

after detecting the threshold current value, the controller is configured to detect a change of subsequent values of the charging current values, and based on the change to detect whether a latest value of the subsequent values is certain amount smaller than a previous value of the subsequent values (see fig 1-4 paragraph 0029-0035 and background; especially, Das et al. teach after detecting the threshold current value, the controller is configured to detect a change of subsequent values of the charging current values, and based 

after detecting the latest value of the subsequent values being certain amount smaller than the previous value of the subsequent values the controller is further configured to control the switch for disconnecting the charging and end the charging (see abstract, fig 1-2 paragraph 0034-0040 and summary; especially, Das et al. teach after detecting the latest value of the subsequent values being certain amount smaller than the previous value of the subsequent values the controller is further configured to control the switch for disconnecting the charging and end the charging (see abstract, fig 1-2 paragraph 0035-0039 and summary).

As to claim 2 the prior art teach wherein the controller is configured to detect the maximum value so that a new value is saved each time a maximum value which is higher than the previous value is detected (see abstract, fig 1-3 paragraph 0018-0025); 

the controller is configured to proceed to detecting the threshold current value if: a minute average of the detected charging current value is smaller than the maximum value (see abstract, fig 1-3 paragraph 0028-0032); 

and a predetermined time has passed from detecting the latest maximum value (see abstract, fig 1-3 paragraph 0031-0035).

As to claim 3 the prior art teach wherein if the controller detects that the maximum value is below a general threshold value within a period of time, the controller is configured to directly control the switch for disconnecting the charging (see fig 1-3 paragraph 0022-0029).

As to claim 4 the prior art teaches wherein the threshold current value is between 25% to 75% of the maximum value (see fig 1-3 paragraph 0033-0037). 

As to claim 5 the prior art teaches wherein the threshold current value is 50% of the maximum current value (see fig 1-3 paragraph 0034-0038).

As to claim 6 the prior art teach wherein the controller is configured to detect the change so that at least two subsequent charging current values are detected, and the two subsequent charging current values are compared to each other (see fig 1-2 paragraph 0016-0021); 
and wherein the change exceeds the threshold change value if the latest value of the subsequent values is certain amount smaller than the previous value of the subsequent values; and the controller has performed detection for a predetermined time (see fig 1-2 paragraph 0020-0026).

As to claim 7 the prior art teach wherein the controller is configured to detect the change so that three subsequent charging current values are detected, the centremost value of 

As to claim 8 the prior art teaches wherein the controller is configured to control the switch for disconnecting the charging so that the charging current is switched off from a low voltage end between the device and the battery (see, fig 1-2 paragraph 0018-0024).

As to claim 9 the prior art teaches wherein the controller is configured to control the switch for disconnecting the charging so that the charging current is switched off from a high voltage end between mains electricity and the device (see, fig 1-2 paragraph 0023-0029).

As to claim 10 the prior art teach wherein after controlling the switch for disconnecting the charging, the controller is further configured to shut down the device after a predetermined time has lapsed (see, fig 1-2 paragraph 0028-0034).

As to claim 11 the prior art teach wherein after controlling the switch for disconnecting the charging, the controller is further configured to switch illumination of the device on (see, fig 1-3 paragraph 0032-0027).



Remarks

Applicant’s response and remarks filed on 04/13/21 have been carefully reviewed. Applicant’s arguments have been fully considered but they are not persuasive. Key argument and their response related to the claims are listed as below:

Applicant contends that Das et al. do not describe “a detector configured to detect a charging current of a battery of an electrical device and to determine charging current values of the charging current” probes as claimed, Examiner respectfully disagrees.   The prior art Das et al. (US Pub. 2013/0342173) do teach a detector configured to detect a charging current of a battery of an electrical device and to determine charging current values of the charging current (see abstract, fig 1-2 paragraph 0014-0021; especially, Das et al. teach a detector configured to detect a charging current of a battery of an electrical device and to determine charging current values of the charging current (see abstract, fig 1-2 paragraph 0015-0020).

Applicant contends that Das et al. do not describe “a switch configured to connect and disconnect the charging” probes as claimed, Examiner respectfully disagrees.   The prior art Das et al. (US Pub. 2013/0342173) do teach a switch configured to connect and disconnect the charging (see, fig 1-2 paragraph 0017-0023; especially, Das et al. teach a switch configured to connect and disconnect the charging as fig 1-2 paragraph 0018-0022).

Applicant contends that Das et al. do not describe “a controller configured to detect a maximum value of the charging current values” probes as claimed, Examiner respectfully disagrees.   The prior art Das et al. (US Pub. 2013/0342173) do teach a controller configured to detect a maximum value of the charging current values (see abstract, fig 1-3 paragraph 0020-0027; especially, Das et al. teach a controller configured to detect a maximum value of the charging current values as abstract, fig 1-3 paragraph 0021-0026).

Applicant contends that Das et al. do not describe “after detecting the maximum value, the controller is further configured to detect a threshold current value of the charging current values in relation to the detected maximum value” probes as claimed, Examiner respectfully disagrees.   The prior art Das et al. (US Pub. 2013/0342173) do teach after detecting the maximum value, the controller is further configured to detect a threshold current value of the charging current values in relation to the detected maximum value (see fig 1-3 paragraph 0025-0030; especially, Das et al. teach after detecting the maximum value, the controller is further configured to detect a threshold current value of the charging current values in relation to the detected maximum value as fig 1-3 paragraph 0026-0029).  

Applicant contends that Das et al. do not describe “after detecting the threshold current value, the controller is configured to detect a change of subsequent values of the charging current values, and based on the change to detect whether a latest value of the subsequent values is certain amount smaller than a previous value of the subsequent values” probes as claimed, Examiner respectfully disagrees.   The prior art Das et al. (US Pub. 2013/0342173) do teach after detecting the threshold current value, the controller is configured to detect a change of subsequent values of the charging current values, and based on the change to detect whether a latest value of the subsequent values is certain amount smaller than a previous value of the subsequent values (see fig 1-4 paragraph 0029-0035 and background; especially, Das et al. teach after detecting the threshold current value, the controller is configured to detect a change of subsequent values of the charging current values, and based on the change to detect whether a latest value of the subsequent values is certain amount smaller than a previous value of the subsequent values as fig 1-4 paragraph 0030-0034 and background).

Applicant contends that Das et al. do not describe “after detecting the latest value of the subsequent values being certain amount smaller than the previous value of the subsequent values the controller is further configured to control the switch for disconnecting the charging and end the charging” probes as claimed, Examiner respectfully disagrees.   The prior art Das et al. (US Pub. 2013/0342173) do teach after detecting the latest value of the subsequent values being certain amount smaller than the previous value of the subsequent values the controller is .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571-272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BINH C TAT/Primary Examiner, Art Unit 2851